                       Case 18-19441-EPK         Doc 389     Filed 12/14/18     Page 1 of 4




         ORDERED in the Southern District of Florida on December 14, 2018.




                                                                Erik P. Kimball, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

        In re:

        160 Royal Palm, LLC,                                          Case No. 18-19441-EPK

              Debtor.                                                 Chapter 11
        ___________________________/

                 ORDER GRANTING MOTION TO CONTINUE EVIDENTIARY HEARING,
                    AUCTION AND RELATED DEADLINES, AND SALE HEARING

                 THIS MATTER came before the Court for hearing on November 30, 2018 upon the

        Expedited Motion to Continue Evidentiary Hearing, Auction and Related Deadlines, and Sale

        Hearing [ECF No. 336] (the “Motion”) filed by 160 Royal Palm, LLC (the “Debtor”).

                 For the reasons stated on the record, and being otherwise fully advised in the premises, it

        is ORDERED AND ADJUDGED that:

                 1.     The Motion [ECF No. 336] is GRANTED.

                 2.     The December 6, 2018 evidentiary hearing scheduled to consider the following

        matters is CONTINUED and is RESCHEDULED to January 8, 2019, January 11, 2019, and




        {2234/000/00426432}
                 Case 18-19441-EPK        Doc 389     Filed 12/14/18     Page 2 of 4



January 18, 2019, to commence all three days at 9:30 a.m. at the United States Bankruptcy Court,

Room 801, Courtroom B, Flagler Waterview Building, 1515 N. Flagler Drive, West Palm Beach,

Florida 33401, at which time the Court will consider the following matters:

            a.      Debtor’s Motion to Limit Credit Bids With Respect to Sale of Substantially All

                    of Its Assets [ECF No. 103];

            b.      Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for

                    Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) [ECF

                    No. 133]; and

            c.      Secured Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate

                    Automatic Stay; or (II) Dismiss Chapter 11 Proceeding [ECF No. 69].

(the “Rescheduled Evidentiary Hearing”).

       3.         No later than December 28, 2018, each party shall disclose and serve (as

applicable) on all other parties:

            a.      The name, address, and telephone number of each expert witness it intends to

                    call to testify at the Rescheduled Evidentiary Hearing; and

            b.      The report of such expert witness pursuant to Federal Rule of Civil Procedure

                    26(a)(2)(B), or the disclosures pursuant to Rule 26(a)(2)(C).

       4.        No later than December 28, 2018, each party shall disclose to all other parties its

list of fact witnesses it expects to call to testify at the Rescheduled Evidentiary Hearing, including

a brief statement summarizing the testimony each witness is expected to present.

       5.        No later than noon on January 4, 2019, each party shall deliver in electronic format

upon each opposing party (but not file with the Court):




{2234/000/00426432}                            2
                 Case 18-19441-EPK        Doc 389      Filed 12/14/18     Page 3 of 4



            a.      A set of pre-marked exhibits (including summaries) intended to be offered as

                    evidence at trial. Exhibits tendered by the Debtor or any of the parties known

                    as the EB-5 Investors shall be marked numerically. Exhibits tender by KK-PB

                    Financial, LLC shall be marked alphabetically. Exhibits shall be submitted in

                    electronic Portable Document Format (PDF) and stored on a USB flash drive

                    or compact disc, unless otherwise agreed to by the parties. Each individual PDF

                    file shall be limited to a single exhibit of a file size no greater than 10MB, and

                    shall be accompanied by an Exhibit Register conforming to Local Form 49.

            b.      With regard to any summary the party will offer in evidence at trial, a notice of

                    the location(s) of the books, records, and the like, from which each summary

                    has been made, and the reasonable times when such books, records, and the like

                    may be inspected and copied by adverse parties.

       6.        Each party shall file and deliver, so as to be received no later than noon on January

7, 2019, any objection to the admissibility of any proposed exhibit, including any deposition

transcript or recording (audio or video) or any summary. The objection must (i) identify the

exhibit, (ii) states the grounds for the objection; and (iii) provide citations to case law or other

authority in support of the objection. An objection not so made---except for one under Federal

Rule of Evidence 402 or 403---is waived unless excused by the Court for good cause.

       7.        The Auction and Sale Hearing scheduled for December 14, 2018 pursuant to this

Court’s Amended Order Granting Debtor’s Motion for the Entry of an Order (I) Approving Bid

Procedures and Bid Protections in Connection with the Sale of Substantially All of Its Assets, (II)

Approving the Form and Manner of Notice and Sale, (III) Scheduling an Auction and Sale Hearing

and (IV) Approving the Sale of the Assets Free and Clear of Liens, Claims and Encumbrances



{2234/000/00426432}                            3
                Case 18-19441-EPK        Doc 389       Filed 12/14/18   Page 4 of 4



[ECF No. 273] (the “Bid Procedures Order”) are CANCELLED.                         The Auction is

RESCHEDULED to January 28, 2019 at 10:00 a.m. at the United States Bankruptcy Court,

Room 801, Courtroom B, Flagler Waterview Building, 1515 N. Flagler Drive, West Palm Beach,

Florida 33401, with the Sale Hearing to immediately follow.

       8.       The December 7, 2018 5:00 p.m. Bid Deadline set forth in the Bid Procedures Order

is extended to January 21, 2019 at 5:00 p.m.

       9.       Unless specifically modified herein, all other deadlines and provisions of the Bid

Procedures Order shall remain in full force and effect, and all other deadlines shall be calculated

from the continued dates above, as applicable.

                                                 ###


Submitted by:

Eric Pendergraft
SHRAIBERG, LANDAU & PAGE, P.A.
Attorney for the Debtor
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft is directed to serve copies of this Order upon all interested parties and to file a
certificate of service with the Court.




{2234/000/00426432}                          4
